THE COURT
admitted the captain and mate as witnesses in behalf of the claimant, to disprove the whole of the above evidence. The captain swore, that he never received any letter from his owner which authorised him to sell this vessel; that he never did sell her; that he commanded her out and home, as the property of the American owner, and that she never was entered otherwise than as an American vessel belonging to the owner.
THE COURT gave no opinion as to the admissibility of the evidence offered by the United States, but, taking it as unexceptionable, they decided that it was open to contradiction, and was satisfactorily disproved by the evidence offered by the defendant.
THE COURT was satisfied that either the papers offered in evidence were fabrications, or that the Spanish officers who gave the certificates had been imposed upon by false papers.